PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/047,519
Filing Date: 27 Jul 2018
Appellant(s): CATALYST LIFESTYLE LIMITED



__________________
                                          Kristin Holmes
For Appellant


EXAMINER’S ANSWER
This is in response to the appeal brief filed 2/11/22, hereinafter “Brief”.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/3/21, hereinafter “Final rejection”, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
THE 112 REJECTIONS.
Prior to answering appellant’s arguments, the examiner notes that numeral 14 originally used in the written description text to designate a main housing has been deleted from the written description text by amendment dated 7/8/21. The examiner further notes that although applicant used numeral 14 in the application disclosure as set forth above, no original drawing actually showed the main housing 14, and this is true of the current drawings. Applicant explains the deletion of numeral 14 from the written description text as making the specification correspond to the drawings. See the Remarks filed 7/8/21 at page 1. However, as indicated in the Final rejection of 9/3/21 (see paragraph 2 thereof), and as the Board will appreciate from the record and the commentary below, the disclosure that the claimed protective case includes a main housing, together with the applicant’s failure to show the main housing in the drawings is problematic, given that it is this main housing that includes the also claimed case member.
Additionally, the examiner notes initially that the written description of the Figs 13-14 embodiment (elected species Group 3) is primarily in written description [0067]. Furthermore, prior to the description in [0067] two separate embodiments were described, Figs 1-8D (species Group 1) and Figs 9-12 (species Group 2).
1.   The Rejections For Lack Of Adequate Written Description And Indefiniteness Of The Claim Limitation Protective Case.
           In the middle of page 12 of the Brief appellant first argues that “the structure of the protective case 10 is fully described and can be clearly seen in Figs 13 and 14”. Appellant also reproduces Figs 13 and 14 in this part of the Brief to support the argument. Appellant’s argument is clearly unconvincing because not only are Figs 13 and 14 not labelled to show protective case 10, but they clearly do not show the protective case 10. The most Figs 13 and 14 show are what appear to be portions of case member 18 (of the Figs 13-14 embodiment). What [0067] discloses is that the entire case member 18 is included in some main housing (originally labelled 14 but not shown in any drawing as indicated above), with the main housing being included in a protective case of Figs 13-14. See written description [0067] lines 1-3. However, these features, including the structure of the protective case 10, are not fully described in and cannot be clearly seen in Figs 13 and 14. The examiner cannot understand how applicant can make an argument that is so clearly at odds with what the drawings show, and in addition, do so on appeal.
	Perhaps sensing that the first argument will be found problematic, appellant argues at the bottom of page 12 and through page 13 of the Brief that (actually) the protective case in Figs 13-15 (the reference to Fig 15 may be a typographical error since it is Figs 13 and 14 that are at issue) is the protective case 10 in Figs 1-8 because “the protective case 10 is described the same and uses the same reference numbers in FIGS. 13 and 14 as in FIGS. 1-8”. See the Brief at the bottom of page 12. The argument is somewhat vague, but it appears from page 13 of the Brief that what appellant is arguing is that because [0067] refers to a protective case 10 as including a main housing and a lid 16, and these features are also described for the embodiment in Figs 1-8, the protective case 10 of Figs 13-14 must be the same protective case 10 of Figs 1-8. In response, the examiner disagrees that one reading written description [0054] through [0067] should or would conclude that the protective case 10 described for Figs 13-14 is the same protective case 10 described for Figs 1-8, merely because both descriptions use the same numeral “10” and both descriptions indicate that the protective case 10 includes a main housing and lid 16, with each main housing including a case member 18. In spite of appellant’s argument [0067] also expressly indicates on the very first line thereof that what is being described is “another embodiment of a protective case 10”. Appellants argument simply ignores this express reference to this another embodiment. [0067] expressly suggests that the protective case 10 described therein is a different protective case than the ones in the two previously described embodiments, given the express teaching in [0067] that indicates that what [0067] is describing is another embodiment (of the two previously described protective cases 10, Figs 1-8 and Figs 9-12). In any patent application, one would expect that the same embodiment of something would be described as such, not as another embodiment.
Aside from the noted express teaching in [0067] and what it clearly suggests, the descriptions of the features in [0067] are in fact different from those in any one of the two previously described embodiments in [0054] through [0066] (as one would expect from the use of the term another embodiment in the description of Figs. 13-14). As one example only, of the difference between protective cases 10 of Figs 1-8 and of Figs 13-14, case member 18 of Figs 1-8, and therefore, the protective case 10 of Figs 1-8, includes a separate mechanically attached bumper 26 per [0057] line1, a feature that protective case 10 of Figs 13-14 apparently lacks. See Figs 13-14 and [0067]. Also, compare [006] and [007]. Since protective case 10 of Figs 1-8 has at least the bumper (and other features) which protective case 10 of Figs 13-14 does not have, protective case 10 of Figs 1-8 clearly does not appear to be the protective case 10 of Figs 13-14 in spite of appellant’s argument.
	However, even assuming the two protective cases 10 (Figs 1-8 and Figs 13-14) are the same, as argued by appellant, the protective case 10 of Figs 1-8 is not well described in either the written description text pertaining to Figs 1-8 or in Figs 1-8 themselves, as the Final rejection makes clear. Therefore, the claimed protective case is not well described. Per [0054] the protective case 10 of Figs 1-8 is supposed to include a main housing and a lid 16, but the main housing is never shown in any drawing, much less in Figs 1-8, so its structure is not clear. Also, not clear is how the protective case includes the main housing as described.  Furthermore, per [0054] the main housing omitted from the Figs 1-8 drawings includes the case member 18 shown in Figs 1-8. Therefore, there is no indication from Figs 1-8 of exactly how the main housing (whatever it is) may also be said to include the case member 18, and there is no further explanation of the feature in the written description text either. Numeral 10 with arrowhead in the drawings, such as in Figs 1, 2 and 7, does nothing to apprise a reader of the written description exactly what the main housing is, exactly how the protective case 10 can be said to include a main housing and exactly how the main housing can be said to include the case member 18 of Figs 1-8. Therefore, appellant’s apparent reliance on Figs 1-8 to make up for the deficiencies with regard to written description of the Figs 13-14 disclosure are also unconvincing. 
	Regarding indefiniteness what applicant intends by the claimed a protective case is not clear, given the omissions indicated in the rejection for lack of adequate written description. Appellant responds by arguing the features are well described. See the middle of page 25 of the Brief. For the reasons indicated appellant’s arguments should be rejected. 
2.   The Rejections For Lack Of Adequate Written Description And Indefiniteness Of The Claim Limitation The Protective Case Comprising A Case Member.
The rejection is based on the fact that the main housing is not described in the requisite detail, including not being shown in any drawing (recall that the claimed protective case includes a main housing that itself includes a case member). Since the intervening main housing is not properly described, the description of the claimed protective case comprising a case member is also defective. All that elected Figs 13-14 show is a portion of the case member in that embodiment. How is one supposed to tell what relationship is intended by the claim feature of the protective case comprising a case member, given the teaching in [0067] and Figs 13-14? Clearly one cannot tell, and that is the issue.
In the middle of Brief page 14, appellant responds by quoting and emphasizing the same general teaching the examiner is looking at, that is to say, the protective case 10 includes a main housing and a lid 16 and the main housing includes a case member 18 (the examiner notes once more that numeral 14 is now not part of the written description text although appellant keeps on citing it). So clearly, appellant never responds directly to the grounds of the rejection. How exactly does the protective case of elected Figs 13-14 include case member 18 as described in [0067] and in Figs 13-14 themselves.  
Appellant also does something else in this part of the Brief. Appellant cites to [0054] that is written description of a non-elected embodiment of protective case that appears to differ structurally from the protective case of the elected embodiment as discussed herein. Then at the bottom of page 14 and continuing unto page 15 of the Brief, appellant cites to the application Figs 1-3 as further support for the argument that the written description of exactly how the claimed protective case can be said to comprise the claimed case member is adequate. The examiner disagrees. Given the differences between the two embodiments, including the apparent lack of a bumper 26 in the elected embodiment and the presence of one in Figs 1-8, the written description of Figs 1-8 cannot make up for the deficiency in the written description of elected Figs 13-14 with regard to exactly how that protective case can be said to include a case member 18, only portions of which are shown in Figs 13-14. Figs 1, 3 and 7 are labelled to show one embodiment of a protective case 10 as well as how a case member 18 fits within that protective case. However, there is still the issue of the intervening main housing that is included in the protective case and that itself includes the case member 18, as described in the application written description but not shown in any drawing including Figs 1, 3 and 7. The description of the main housing on the one hand and applicant’s failure to account for it in the drawings (and even in any argument to date) amounts to a lack of adequate written description of the feature of the protective case comprising a case member for the embodiment of Figs 1-8. However, the fact that Figs 1-8 include the bumper 26 as shown in Figs 1, 3 and 7, and the elected embodiment apparently does not include the bumper, makes matters worse. Said a little differently, looking at Figs 1, 3 and 7, or all of Figs 1-8 together, how is one supposed to tell exactly how the protective case of elected Figs 13-14 can be said to include case member 18. Once more appellant never answers.
Regarding indefiniteness then, one has to guess how appellants claimed protective case comprises a case member as also claimed. The structure encompassed by the claim limitation is unclear because of the noted deficiencies in the written description. The closest appellant comes to providing supporting argument for traversing this ground of rejection is in the Brief at page 25. As should be evident, appellant’s argument appears to be that the protective case 10 includes a main housing and a lid 16. See the Brief at the middle of page 25. This appears to be clearly insufficient.
3.   The Rejections For Lack Of Adequate Written Description And Indefiniteness Of The Claim Limitation Separate Button Features and At Least One Button Feature. 
On pages 16-18 of the Brief the appellant argues that the claimed separate button features are adequately described because [0067] teaches that the button features 36 include buttons 72, and the configuration of the buttons is adequately described, including that the buttons are clearly shown in Figs 13-14. On page 19 of the Brief, appellant argues that “if a plurality of button features are depicted” (in Figs 13 and 14), then at least one button feature is also included. 
In response, that [0067] expressly teaches that the button features 36 include buttons 72 was never in dispute. However, the teaching is inadequate because there is no further written description explaining what the button features 36 are, or how the button features 36 include buttons 72. The drawings do not make up for the deficiency either, because Figs 13-14 are not labelled to show any button features 36, do not appear to show the button features 36, and do not show how the button features 36 include the buttons. The examiner notes further that in the argument, even appellant refers only to the buttons 72 without specifically pointing out the button features 36 in Figs 13-14. So, the rejection holds that button features 36 are not well described for Figs 13-14 and applicant actually appeals the case arguing that the rejection is in error because the buttons 72 are well described, however, applicant does not even point to the button features in the argument.
On the other hand, button features 36 are not just described for the Figs 1-8 embodiment, but they are also shown in those drawings. Not only that, but it is only the description of this embodiment that has accompanying drawings to show what applicant means by button features 36. However, what Figs 1-8 show for button features 36 does not appear to be consistent with the way button features 36 are described in [0067]. Quite simply, applicant cannot claim button features and not indicate in the written description and drawings what those button features are, or what one of them is. This is only made worse by the fact that in the argument, appellant does not even say what the button features of Figs 13 and 14 are.  
On page 18 of the Brief, appellant provides an annotated drawing of Fig 14 to support the argument that the term separate in the claim limitation separate button features is adequately described in the specification. As shown in the annotation, and argued by appellant, separate “clearly indicates that the buttons 72 are separate from one another”. Appellant also cites the teaching in [0025] that the protective case includes separate buttons mechanically assembled and sealed to the case member, as supporting appellant’s argument above. The examiner disagrees. What is at issue is whether the claim term separate button features is properly described, not whether separate buttons are properly described. Furthermore, regarding the term separate in separate button features, the examiner disagrees that Fig 14 provides adequate written description for the term, and that such description should be taken to mean that the buttons 72 are separate from one another. Nor does the examiner agree that written description [0025] is an adequate written description for the claim limitation or that the same meaning should be gleaned therefrom. The term separate button features appears to be mentioned in the specification text only once and very briefly (in the Summary at [007] line 4). In this examiner’s opinion, this fact alone illustrates the problem or at least begins to illustrate the problem in this mechanical application, since the description is very brief (as is customary for a Summary) and since the description does not refer to any drawings (again as is customary for a Summary). What applicant is in effect arguing by traversing 112 rejections in such circumstances is that a very brief description of claim features coupled with no references to any drawings showing the features should be sufficient. Such is the case with this patent application, and the brief description in [007] that “separate button features are assembled to the case member” is not only inadequate under 35 USC 112, but together with what is being described actually suggests a different meaning for the claim term separate than the one proferred by appellant. One could read [007] and reasonably conclude that perhaps what separate means in the context of the description is that the button features are not part of the case member (as in are not “integral” with the case member), but they are assembled to the case member. This is also consistent with the descriptions of separate buttons (as opposed to button features) in, for example [0010] through [0015] and even in [0025] cited by appellant for the argument that separate is a reference to the buttons being separate from one another. The fact that the written description might suggest that separate means separate from and mechanically attached to the case member, but does not teach the same with the requisite clarity, is clearly a problem with regard to the adequacy of the written description of the feature in the subject application. The additional fact that applicant, or someone else, could read the term separate button features as meaning that the buttons 72, were separate from one another, makes the issue one that simply cannot be ignored in the examiner’s opinion. Clearly appellant has not described the claimed invention so as to reasonably convey possession thereof by the applicant.
Regarding indefiniteness the examiner believes it to be apparent based on the discussion above how the claim term separate button features and the related at least one button feature are unclear. What is the meaning to be given to separate button features as claimed? The examiner also believes it to be apparent how the appellant does not adequately address the issue in the argument in pages 25 and 26 of the Brief. 
4.   The Rejections For Lack Of Adequate Written Description And Indefiniteness Of The Claim Limitation Lid and The Case Member And Lid Removably Joined To Define An Air And Watertight Volume Receiving The Device. 
On pages 20-22 of the Brief, appellant argues that [0063]  together with Figs 17, 18 and 24-26 provide an adequate written description of the features. The examiner disagrees. For example, the closest teaching in [0063] is in the last line thereof that appears to suggest that the lid seats within the main housing of the Figs 1-8 embodiment, and as already discussed herein, the main housing is not shown in the drawings. How can appellant argue on appeal that the  teaching in [0063] supports a claim limitation regarding the case member and lid removably joined to define an air and watertight volume receiving the device. 
In another example, Figs 17, 18 and 24-26 are non-elected. Not only that but it is not apparent that they are intended as supporting disclosure for [0067]. Still further none of these citations individually or together show how the case member and lid of Figs 13-14 could be joined to define an air and watertight volume as claimed. Not only is no lid shown in Figs 13 and 14, but it is not apparent how any lid would be joined to the case member 18 in those figures (in the manner shown for example for lid 16 in Fig 6). Even if a lid was somehow joined to case member 18 in Figs 13 and 14 (in the manner shown for lid 16 in Fig 6, for example) how would an air and watertight volume result? At least some, if not all of Figs 17, 18 and 24-26 appear to have a volume that is closed on all sides (on the bottom with a lid 16 and on the top). None of these figures show only a case member and lid defining an air and watertight volume as claimed.
5.    The Rejections For Lack Of Adequate Written Description And Indefiniteness Of The Claim Limitation Stopping Surface. 
On page 23 of the Brief, appellant appears to argue that the non-originally claimed stopping surface of claim 9 is adequately described in the application written description as being a surface of the electronic device that stops the button 72 from travelling further inward. This argument should be rejected as being inconsistent with the other claim limitations in claim 9 and claim 5. That is to say the stopping surface cannot be a surface of the electronic device since it is expressly defined in claim 9 as being a surface of the cavity that is itself part of the protective case. Not only that, but the electronic device is not positively claimed in claim 9 or in claim 5 from which claim 9 depends.
However, appellant also appears to argue in the alternative that the cavity 74 has some surface that provides a finite stopping area upon which a portion of the button feature cannot travel further. See the first full paragraph of Brief page 23 beginning at line 6. The argument is somewhat cryptic since appellant in the argument does not identify the stopping surface. The argument is also confusing because as discussed herein, although buttons 72 are shown in Figs 13-14 no button features are shown in the figures. On the other hand for purposes of the argument, the examiner will presume that the claimed stopping surface is the surface of cavity 74 at the very end of the lead line from numeral 74 in Fig 13. If that is the case, then it is apparent that there is no supporting disclosure that any part of 72 as shown in Fig 13 stops against this surface when 72 is pressed inwardly. Not only that, but given what Fig 13 shows, it could be the case that the button of the underlying electronic device is engaged before 72 in Fig 13 ever touches the noted surface. Therefore, claim 9 is clearly properly rejected as lacking adequate written description in the application disclosure. Claim 9 being non-original, it is also new matter.      

THE PRIOR ART REJECTION.
Prior to answering appellant’s arguments, the examiner notes that the salient features of the base reference to Hino are discussed in detail in the office actions of 10/19/20 and 5/4/20. The examiner notes further that in the 10/19/20 office action, the secondary references to Nishikawa and Tobey were separately applied only to meet the then newly claimed cavity (note the claim set of 8/4/20). Setting aside some of the indefinite terminology in the subject application claims, it is immediately apparent from either secondary reference that in the prior art, a cavity (depressed area 13 in Tobey) in an outer surface can surround a hole, and a button 10 and attached shaft 11 can be disposed within the cavity and hole respectively, as currently claimed in claim 5 of the subject application.
In the middle of Brief page 31 appellant reproduces a portion of independent claim 5 and then argues in line 2 of Brief page 32 that “none of the cited references disclose such features”. Appellant’s argument is too vague to be responded to, given the explanation of how Hino is applied and how it is modified in view of either secondary reference to provide the cavity, as explained above and in the rejection. See the office actions of 10/19/20 and 9/3/21.
However, in the first full paragraph of Brief page 32, appellant appears to clarify that the claim feature that appellant believes is not met by the applied references is the feature of the flexible membrane biasing the button. As indicated in the noted paragraph appellant argues that Tobey does not show the feature in question. However, Tobey was not applied to show the feature. Instead, Hino was. Thus, Hino discloses that his flexible membrane (closure member 167) is formed from an elastic material and has resilient pieces 166 around the buttons (push buttons 165). See column 20 lines 27+. Thus, the Hino membrane biases the Hino buttons 165, and these features of Hino meet the claim feature of the flexible membrane biasing the button.
Regarding the features of claim 8 a button in Hino is shown in Figs 42B or 44B as being biased in its first position by the flexible membrane. In this position, the button partially extends out of the hole. Constructing the holes in Hino as (inner) holes with (outer) cavities surrounding the holes on the outer surface of the Hino case member, would leave the Hino buttons in the same position with respect to the case member. The buttons would still extend partially out of the cavities. Additionally, it would also have been obvious to partially extend the buttons out of the cavities as claimed, as shown in Nishikawa.
Regarding the features of claim 9 as best understood they are met by either secondary reference and would be met by the case of Hino modified to have the secondary reference features (the cavities) as claimed. For example, and clearly, the button in Tobey can only move inward so far, given the surface of the cavity immediately adjacent the hole (surrounding shaft 11).



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JACOB K ACKUN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Conferees:
/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736  

                                                                                                                                                                                                      /DAVID DUFFY/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.